Exhibit 10.1


    
EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (this “Agreement”) is entered into by and
between Ross Levinsohn (“Executive”), an individual, and Tribune Interactive,
LLC (the “Company”), a Delaware limited liability company. In consideration of
the mutual promises and covenants contained herein, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Executive and the Company (collectively the “Parties” and as to each or either,
a “Party”) agree as follows:
1.EMPLOYMENT TERM.
The term of Executive’s employment hereunder shall commence on August 21, 2017
(the “Effective Date”) and, unless terminated pursuant to Section 8 below, shall
continue through August 20, 2020 (the “Employment Term”).
2.FREEDOM TO ENTER INTO THIS AGREEMENT.
Executive represents and covenants that: (a) the execution, delivery and
performance of this Agreement by Executive does not and will not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which Executive is a party or by which Executive is
bound; and (b) Executive is not a party to or bound by any employment agreement,
noncompetition agreement, non-solicitation agreement, confidentiality agreement
or other agreement or obligation with any other person or entity that would in
any way restrict or otherwise affect Executive’s performance of this Agreement.
3.TITLE AND EMPLOYMENT DUTIES.
During the Employment Term and subject to the terms of this Agreement:
(a)    Executive’s title will be Publisher & CEO, Los Angeles Times. Executive
will have such duties and responsibilities as are customarily exercised by
someone serving in such a capacity as well as such other duties commensurate
with Executive’s title and position as the Company may assign Executive from
time to time and will report directly to the CEO of Tronc. More specifically,
Executive will oversee all aspects of the Los Angeles Times and all of its
assets including development of a national and international offering.
(b)    Executive agrees to devote Executive’s full business time, attention, and
energies to the business of the Company (with such exceptions agreed to in
writing by the Company) and further agrees that Executive will perform
Executive’s duties in a diligent, lawful and trustworthy manner, that Executive
will act in accordance with Executive’s title and responsibilities and that
Executive will act in accordance with the written business and employee policies
and practices of the Company as applicable.
(c)    Executive will be based in and will work out of the Company’s office in
Los Angeles, California. Executive acknowledges that significant travel will be
required.




--------------------------------------------------------------------------------





4.COMPENSATION. During the Employment Term and subject to the terms of this
Agreement:
(a)Base Salary. For the services rendered by Executive under this Agreement, the
Company will pay Executive a gross base salary of Six Hundred Thousand Dollars
and Zero Cents ($600,000) per annum (the “Base Salary”). Executive’s Base Salary
shall be payable, less all authorized or required deductions, in accordance with
the Company’s then-effective payroll practices. The Company will periodically
review Executive’s salary and may provide for salary increases during the
Employment Term, such increases to be given, if given, in the discretion of the
Company. In the event that Executive’s Base Salary is increased by the Company
in its discretion at any time during the Employment Term, such increased amount
shall thereafter constitute the Base Salary.
(b)Bonus. Subject to Section 8 below, Executive shall have the opportunity to
earn a discretionary annual management incentive bonus (“Annual Bonus”), with a
target bonus opportunity of one hundred and sixty-six and two-thirds percent
(166 2/3%) of Executive’s Base Salary (the “Target Bonus”) under a bonus plan
established by the Company, and based upon the achievement of annual Company and
individual performance objectives as established by the Company. Executive shall
be eligible to receive a pro-rated Annual Bonus if less than 100% of the
performance objectives are achieved (e.g., 75% of the Target Bonus if 75% of the
performance objectives are achieved). If the Agreement expires at the end of the
Employment Term, Executive shall be eligible to receive a pro-rated Annual Bonus
for calendar year 2020. The Annual Bonus payable for any calendar year shall be
paid, if paid, less all required or authorized deductions, at the time and in
the manner such bonuses are paid to other similarly situated executives
receiving annual bonus payments, in the calendar year following the year for
which the bonus was earned, but in no event later than June 30 of the year
following the year for which the bonus was earned. The first Annual Bonus the
employee will be eligible to participate in will be for fiscal year 2017.
Further, subject to Section 8 below, Executive will be entitled to receive a
quarterly payment (“Sign On Bonus”) in the amount of $100,000, payable on the
first day of each quarter (with the first payment pro-rated for Executive’s
Effective Date). Additionally, while employed, you will be eligible to receive
payment of up to 10% of the gross dollars received by Tronc or its wholly owned
affiliates from the syndication of content outside of the United States or
licensing and distribution of the Los Angeles Times content and brand, “License
Transaction”. Each License Transaction shall be approved by the CEO or Chairman
of the Board of Directors or Tronc in their sole and absolute discretion. It is
at your discretion to direct or allocate all or a portion of the 10% gross
dollar amount, if earned, to others who may have contributed to the License
Transaction.
(c)Eligibility for Equity Award. During the Employment Term, Executive shall be
eligible to participate in the tronc, Inc. 2014 Omnibus Incentive Plan or any
successor plan, subject to the terms of such plan or successor plan, as
determined by the Board of Directors of tronc, Inc. or the applicable Committee
of the Board, in its discretion. Subject to approval by the tronc Board of
Directors, you shall be granted a one-time grant of 400,000 Restricted Stock
Units “RSU’s” and 200,000 Stock Options which will vest over a three-year period
commencing one year after your Effective Date (i.e. 33 1/3% will be vested on
each of August 21, 2018, August 21, 2019, and on the final day of the
Executive’s employment term August 20, 2020).




--------------------------------------------------------------------------------





5.BENEFITS.
(a)While employed by the Company, Executive (and Executive’s family) shall be
entitled to participate in the benefit plans and programs (including without
limitation such medical, dental, vision, life, disability, retirement and other
health and welfare plans), as the Company may have or establish from time to
time for its employees in which Executive would be entitled to participate
pursuant to their then-existing terms, in accordance with the terms and
requirements of such plans. The foregoing, however, is not intended and shall
not be construed to require the Company to establish any such plans or to
prevent the modification or termination of such plans once established, and no
such action or failure thereof shall affect this Agreement. It is further
understood and agreed that all benefits Executive may be entitled to while
employed by the Company shall be based upon Executive’s Base Salary and not upon
any bonus, incentive or equity compensation due, payable, or paid to Executive,
except where, if at all, the benefit plan provides otherwise.
(b)Executive will be eligible to receive paid time off to be scheduled and
approved in advance and taken in accordance with the Company’s policies and
practices for executives at the similar levels.
6.BUSINESS EXPENSES.
During the Employment Term, the Company shall reimburse Executive for reasonable
travel and other expenses incurred in the performance of Executive’s duties
hereunder as are customarily reimbursed to employees in accordance with the
then-applicable expense reimbursement policies of the Company for executives at
the similar levels.
7.RESTRICTIVE AGREEMENTS.
(a)No Conflicting Activities. During Executive’s employment with the Company
(whether or not such employment continues beyond the Employment Term), Executive
agrees that Executive’s employment is on an exclusive basis and that Executive:
i) will not engage in any activity which is in conflict with Executive’s duties
and obligations hereunder, whether or not such activity is pursued for gain,
profit, or other pecuniary advantage; and ii) will not engage in any other
activities which could harm the business or reputation of the Company or any of
its affiliates with the exception of responsibilities agreed to in writing by
the Company pursuant to Section 3(b) and otherwise approved in advance by the
CEO or Chairman of Tronc. During the Employment Term, Executive will request
approval for any future investment in the media or entertainment sector;
provided approval shall not be required for investments of less than one percent
(1%) of the outstanding capital stock of any corporation whose stock is publicly
traded.
(b)Employee Non-Solicitation and Non-Interference. Executive agrees that during
Executive’s employment with the Company (whether or not such employment
continues beyond the Employment Term) and for twelve (12) months after the date
on which Executive’s employment with the Company ends for any or no reason
(whether terminated by Executive or by the Company), except as required in the
performance of Executive’s duties for the Company, Executive will not: i)
solicit, either directly or indirectly, any person employed by, the Company or




--------------------------------------------------------------------------------





any of its affiliates unless at such time such person is not then and has not
been employed by the Company or any of its subsidiaries, business units, or
other affiliates for at least six (6) months with the exception of Mickie Rosen
should she be hired, to terminate or refrain from renewing or extending their
employment with the Company or any of its subsidiaries, business units, or other
affiliates; or ii) use Confidential Information to, directly or indirectly,
interfere with the relationship of the Company with any person or entity who or
which is a customer, client, supplier, developer, subcontractor, licensee or
licensor or other business relation of the Company, or assist any other person
or entity in doing so.
(c)Confidentiality. As a consequence of Executive’s employment by the Company,
Executive will be privy to the highest level of confidential and proprietary
business information of the Company and its affiliates, not generally known by
the public or within the industry and which, thereby, gives the Company and its
affiliates a competitive advantage and which has been the subject of reasonable
efforts by the Company and its affiliates to maintain such confidentiality.
Except as required by law or as expressly authorized by the Company in
furtherance of Executive’s employment duties, Executive shall not at any time,
during Executive’s employment with the Company (whether or not such employment
continues beyond the Employment Term) or thereafter, directly or indirectly use,
disclose, or take any action which may result in the use or disclosure of, any
Confidential Information. “Confidential Information” as used in this Agreement,
includes all non-public confidential competitive, pricing, marketing,
proprietary and other information or materials relating or belonging to the
Company or any of its affiliates (whether or not reduced to writing), including
without limitation all confidential or proprietary information furnished or
disclosed to or otherwise obtained by Executive in the course of Executive’s
employment, and further includes without limitation: computer programs; patented
or unpatented inventions, discoveries and improvements; marketing,
organizational, operating and business plans; strategies; research and
development; policies and manuals; sales forecasts; personnel information
(including without limitation the identity of Company employees, their
responsibilities, competence and abilities, and compensation); medical
information about employees; pricing and nonpublic financial information;
current and prospective customer lists and information on customers or their
employees; information concerning planned or pending acquisitions, investments
or divestitures; and information concerning purchases of major equipment or
property. Confidential Information does not include information that lawfully is
or becomes generally and publicly known outside of the Company and its
affiliates other than through Executive’s breach of this Agreement or breach by
any person of some other obligation. Nothing herein prohibits Executive from
disclosing Confidential Information as legally required pursuant to a validly
issued subpoena or order of a court or administrative agency of competent
jurisdiction, provided that Executive shall first promptly notify the Company if
Executive receives a subpoena, court order or other order requiring any such
disclosure, to allow the Company to seek protection therefrom in advance of any
such legally compelled disclosure.
(d)Inventions. Executive hereby acknowledges and agrees that the Company owns
the sole and exclusive right, title and interest in and to any and all Works (as
defined below), including without limitation all copyrights, trademarks, service
marks, trade names, slogans, inventions (whether patentable or not), patents,
trade secrets and other intellectual property and/or proprietary rights therein,
including without limitation all rights to sue for infringement thereof




--------------------------------------------------------------------------------





(collectively, “IP Rights”). The Company’s right, title and interest in and to
the Works includes, without limitation, the sole and exclusive right to secure
and own copyrights and maintain renewals throughout the world, the right to
modify and create derivative works of or from the Works without any payment of
any kind to Executive, and the right to exclusively register or record any IP
Rights in the Works in the Company’s name. Executive agrees that all Works shall
be “works made for hire” for the Company as that term is defined in the
copyright laws of the United States or other applicable laws. To the extent that
any of the Works is determined not to constitute a work made for hire, or if any
rights in any of the Works do not accrue to the Company as a work made for hire,
Executive agrees that Executive’s signature on this Agreement constitutes an
assignment (without any further consideration) to the Company of any and all of
Executive’s respective IP Rights and other rights, title and interest in and to
any and all Works. “Works” means any inventions, invention disclosures,
developments, improvements, trade secrets, brands, logos, drawings, trademarks,
service marks, trade names, documents, memoranda, data, software programs,
object code, source code, ideas, original works of authorship, or other
information that Executive conceives, creates, develops, discovers, makes or
acquires, in whole or in part, either solely or jointly with another or others,
during or pursuant to the course of Executive’s employment by the Company or its
affiliates, and that relate directly or indirectly to the Company or any of its
affiliates or their respective businesses, or to the Company’s or any of its
affiliates’ actual or demonstrably anticipated research or development, and that
are made through the use of any of the Company’s or any of its affiliates’
equipment, facilities, supplies, trade secrets or time, or that result from any
work performed for the Company or any of its affiliates, or that is based on any
information of, or provided to Executive by, the Company or any of its
affiliates. Executive hereby is and has been notified by the Company, and
understands that the foregoing provisions of this Section 7(d), shall not apply
to an invention that Executive developed entirely on Executive’s own time
without using the Company’s equipment, supplies, facilities, or trade secret
information except for those inventions that either: (1) relate at the time of
conception or reduction to practice of the invention to the Company’s business,
or actual or demonstrably anticipated research or development of the Company; or
(2) result from any work performed by Executive for the Company or any of its
affiliates.
(e)Reasonableness of Restrictions. It is mutually agreed and stipulated between
Executive and the Company that the covenants set forth in Sections 7(a) through
7(d) of this Agreement are necessary to protect the legitimate business
interests of the Company and its affiliates and are reasonable, including
without limitation in time and scope.
(f)Remedies. The amount of actual or potential damages resulting from
Executive’s breach of any provision of Section 7(a) through 7(d) of this
Agreement will be inherently difficult to determine with precision and, further,
any breach could not be reasonably or adequately compensated in money damages.
Accordingly, any breach by Executive of any provision of Section 7(a) through
7(d) of this Agreement will result in immediate and irreparable injury and harm
to the Company and its affiliates for which the Company and its affiliates will
have no adequate remedy at law. The Company and/or its affiliates, thus, will be
entitled to temporary, preliminary and permanent injunctive relief to prevent
any such actual or threatened breach, without posting a bond or other security.
The Company’s and/or its affiliates’ resort to such equitable relief will not
waive any other rights that any of them may have to damages or other relief, and
the Company and/or its affiliates shall be entitled to reasonable attorney’s
fees and costs incurred in such an action.




--------------------------------------------------------------------------------





8.TERMINATION/POST-TERMINATION PAYMENTS.
Either Executive or the Company may terminate Executive’s employment with the
Company (the effective date of separation being the “Termination Date”) for any
reason or no reason, subject to the following:
(a)Death. This Agreement, except for Section 7(d) above and this Section 8(a),
will automatically terminate if Executive dies. In such case, (i) the benefits
available to Executive’s estate, heirs and beneficiaries shall be determined in
accordance with the applicable benefit plans and programs then in effect; and
(ii) within sixty (60) days of the date of death, the Company shall pay
Executive any unpaid Base Salary and any other amounts due under this Agreement
through the date of death. Except as set forth above, the Company shall not have
any further obligations under this Agreement. This Agreement, except for Section
7(d) above and this Section 8(a), will not survive Executive’s death, and will
not inure to the benefit of Executive’s heirs, assigns and/or designated
beneficiaries.
(b)Termination by the Company for Cause or Termination by Executive Without Good
Reason. Upon termination for Cause, or termination by Executive without Good
Reason, except for such other obligations as may be required by law, the Company
shall have no obligation to Executive other than the payment of Executive’s
earned and unpaid Base Salary as of the Termination Date. For purposes of this
Agreement, “Cause” shall be determined by the Company in its unfettered good
faith discretion, but shall mean the occurrence of any one or more of the
following (it being acknowledged and agreed that a Disability1 of the Executive
shall not be deemed to be Cause):
i.a material failure by Executive to perform Executive’s duties of employment in
a manner reasonably satisfactory to the Company after having been notified in
writing of such specific performance deficiencies and having not less than
thirty (30) days to correct the deficiencies;
ii.failure or refusal to implement or follow reasonable and lawful directives of
the Company, if such breach is not cured (if curable) within 20 days after
written notice thereof to the Executive by the Company;
iii.a material breach of any material provisions of this Agreement, or a
material violation of the then existing policies, procedures or rules of the
Company, as applicable, if such breach is not cured (if curable) within 20 days
after written notice thereof to the Executive by the Company;
____________________________
1 “Disability” means Executive would be entitled to long-term disability
benefits under the Company’s long term disability plan as in effect from time to
time, without regard to any waiting or elimination period under such plan and
assuming for the purpose of such determination that Executive is actually
participating in such plan at such time. If the Company does not maintain a
long-term disability plan, “Disability” means Executive’s inability to perform
Executive’s duties and responsibilities hereunder due to physical or mental
illness or incapacity that lasts for a consecutive period of 90 days or for a
collective period of 120 days in any 365 day period.






--------------------------------------------------------------------------------





iv.the commission of an act of fraud, embezzlement, theft, material
misappropriation (whether or not related to employment with the Company) or the
commission of or nolo contendere or guilty plea to any felony;
v.intentional misconduct materially injurious to the Company, its affiliates or
subsidiaries, either monetarily or otherwise; or
vi.violation of the requirement in Section 3(b) to devote Executive’s full
business time, attention and energies to the business of the Company (with such
exceptions agreed to in writing by the Company) or the requirement regarding
investment in the media or entertainment sector set forth in the last sentence
of Section 7(a), after having been notified in writing of such violation and
having not less than ten (10) days to correct the violation.
(c)Termination By the Company Without Cause or Termination by Executive With
Good Reason. Executive’s employment may be terminated at any time by the Company
with or without Cause, or by the Executive with or without Good Reason as
defined in Exhibit A. If during (and not after) the Employment Term, the Company
terminates Executive’s employment other than for Cause or Disability or if
Executive resigns for Good Reason, the Company will provide Executive within ten
(10) days after the date on which Executive’s employment terminates with a
Waiver and General Release of any and all legally-waivable claims against the
Company and its past, present, and future parents, divisions, subsidiaries,
partnerships, other affiliates, and other related entities (whether or not they
are wholly owned), and the past, present, and future owners, trustees,
fiduciaries, administrators, shareholders, directors, officers, partners,
agents, representatives, members, associates, employees, and attorneys of each
entity listed above in a form reasonably acceptable to the Company (a “Waiver”),
and provided that on or within twenty one (21) days after the date on which
Executive receives the Waiver or such longer period as may be applicable under
the Age Discrimination in Employment Act, as amended (“ADEA”), Executive: i)
signs, dates and returns the Waiver to the Company; and ii) then does not revoke
the Waiver in accordance with its terms, the Company will, as liquidated
damages, pay Executive as consideration not later than 15 days following the
expiration (without revocation) of the revocation period applicable to
Executive’s release of ADEA claims: (x) a lump sum amount equal to Executive’s
Base Salary and Sign On Bonus remaining due under the Employment Term, less all
required or authorized deductions, (y) any unpaid Annual Bonus with respect to
the calendar year immediately preceding the calendar year of termination of
employment; and (z) a pro-rata amount of the Annual Bonus based on actual
performance with respect to the calendar year of termination of employment,
based on the number of days worked in such calendar year, said pro-rated Annual
Bonus payment to be made at the time and in the same manner as other executive
officers of the Company. Executive and eligible family members will continue to
receive medical, dental and vision coverage throughout the salary continuance or
severance period (i.e., through the end of the Employment Term). The Executive
will continue to remain responsible for the employee’s contribution throughout
the salary continuance or severance period. (collectively, the “Severance
Benefits”).
(d)The Parties further agree that the Company’s payment of Severance Benefits
pursuant to Section 8(c) precludes Executive from eligibility for or entitlement
to any and all other payments, including but not limited to compensation,
benefits or perquisites, subject to any benefits




--------------------------------------------------------------------------------





that may be vested under the terms of applicable benefit plans in which
Executive participates. Notwithstanding any other provision of this Agreement,
Executive shall not participate in or be eligible under (and Executive hereby
waives participation in) any other severance or severance-related plan or
program of the Company or any of its affiliates in effect at any time (whether
Executive’s employment terminates or is terminated with or without Cause during
the Employment Term).
(e)Notwithstanding the preceding, if the review and revocation period for the
Waiver following Executive’s termination of employment spans two calendar years,
the Severance Benefits shall be paid within the first 10 calendar days in the
calendar year following the year of termination of employment rather than the
calendar year of termination of employment to the extent necessary to have such
amounts comply with or be exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).
9.COMPLIANCE WITH IRS CODE SECTIOM 409A.
It is intended that any amounts and benefits payable under this Agreement will
be exempt from or comply with Section 409A of the Code, so as not to subject
Executive to the payment of any interest and tax penalty which may be imposed
under Section 409A of the Code, and this Agreement shall be interpreted and
construed accordingly, provided, however, that the Company and its affiliates
shall not be responsible for any such interest and tax penalties. All references
in this Agreement to Executive’s termination of employment shall mean a
separation from service within the meaning of Section 409A of the Code. The
timing of the payments or benefits provided herein may be modified to so comply
with Section 409A of the Code. Any reimbursement payable to Executive pursuant
to this Agreement shall be conditioned on the submission by Executive of all
expense reports reasonably required by the Company under any applicable expense
reimbursement policy, and shall be paid to Executive in accordance with Company
practices following receipt of such expense reports (or invoices), but in no
event later than the last day of the calendar year following the calendar year
in which Executive incurred the reimbursable expense. Notwithstanding any other
provision in this Agreement, if on the date of Executive’s separation from
service (as defined in Section 409A of the Code) (i) the Company or any of its
affiliates is a publicly traded corporation and (ii) Executive is a “specified
employee,” as defined in Section 409A of the Code, then to the extent any amount
payable under this Agreement upon Executive’s separation from service
constitutes the payment of nonqualified deferred compensation, within the
meaning of Section 409A of the Code, that under the terms of this Agreement
would be payable prior to the six (6) month anniversary of Executive’s
separation from service, such payment shall be delayed until the earlier to
occur of (x) the first day of the month following the six (6) month anniversary
of Executive’s separation from service or (y) the date of Executive’s death.
10.NOTICES.
Any notice, request, or other communication required or permitted to be given
hereunder shall be made to the following addresses or to any other address
designated by either of the parties hereto by notice similarly given: (a) if to
the Company, to Tribune Publishing Company, LLC, c/o Chief Human Resources
Officer, 202 W. First Street, Los Angeles, CA 90012; and (b) if to Executive, to
Executive’s last known home address in the Company’s records, with a copy to




--------------------------------------------------------------------------------





Hansen Jacobson et al., 450 N. Roxbury Dr., 8th Floor, Beverly Hills, CA 90210,
Attn: Craig Jacobson. All such notices, requests, or other communications shall
be sufficient if made in writing either (i) by personal delivery to the party
entitled thereto, (ii) by certified mail, return receipt requested, or (iii) by
express courier service with proof of delivery, and shall be effective upon
personal delivery, upon the fourth (4th) day after mailing by certified mail, or
upon the second (2nd) day after sending by express courier service.
11.COMPANY PROPERTY.
Except as required in furtherance of Executive’s employment, Executive will not
remove from the Company’s premises any property of the Company or its
affiliates, including without limitation any documents or things containing any
Confidential Information, computer programs and drives or storage devices of any
kind (portable or otherwise), files, forms, notes, records, charts, or any
copies thereof (collectively, “Property”). Upon any termination at any time by
either party of Executive’s employment for any or no reason, Executive shall
return to the Company, and shall not alter, delete or destroy, any and all
Property, including without limitation any and all laptops and other computer
equipment, iPhones, iPads, laptops, blackberries and similar devices,
cellphones, credit cards, keys and other access cards, and electronic and
hardcopy files.
Executive further agrees that, upon termination, Executive will conduct a
diligent search of all of the electronic documents and information, electronic
devices (including, without limitation, computers, hard drives, flash drives,
and mobile devices), remote and virtual storage and file systems, emails and
email accounts, voicemails, text messages, instant messaging conversations and
systems, and any other devices, facilities, systems, accounts, or media that has
electronic data storage or saving capabilities, in Executive’s possession,
custody, or control, for any copies or iterations of confidential information,
and forward a copy of the same to the Company, and then delete any copies of any
such items from Executive’s accounts, systems, or devices.
12.NON-DISPARAGEMENT.
Executive agrees that Executive will not at any time during Executive’s
employment with the Company (whether or not such employment continues beyond the
Employment Term) or for a period of five years thereafter take (directly or
indirectly, individually or in concert with others) any actions or make any
communications calculated or likely to have the effect of materially
undermining, disparaging or otherwise reflecting negatively upon the reputation,
goodwill, or standing in the community of the Company, or any of its respective
subsidiaries, business units, other affiliates, officers, directors, employees
and/or agents, provided that nothing herein shall prohibit Executive from giving
truthful testimony or evidence to a governmental entity, or if properly
subpoenaed or otherwise required to do so under applicable law.




--------------------------------------------------------------------------------





13.ASSIGNMENT.
This is an Agreement for the performance of personal services by Executive and
may not be assigned by Executive. This Agreement may be assigned or transferred
to, and shall be binding upon and shall inure to the benefit of: (a) the
Company, or its subsidiaries, business units, or other affiliates and its/their
respective legal successors; and (b) any person or entity that at any time
(whether by merger, purchase or otherwise) acquires any of the assets, ownership
interests, or business of the Company.
14.CERTAIN CHANGE IN CONTROL PAYMENTS.
Notwithstanding any provision of this Agreement to the contrary, if any payments
or benefits Executive would receive from the Company under this Agreement or
otherwise in connection with the Change in Control (the “Total Payments”) (a)
constitute “parachute payments” within the meaning of Section 280G of the Code,
and (b) but for this Section 14, would be subject to the excise tax imposed by
Section 4999 of the Code, then Executive will be entitled to receive either i)
the full amount of the Total Payments or ii) a portion of the Total Payments
having a value equal to $1 less than three (3) times such individual’s “base
amount” (as such term is defined in Section 280G(b)(3)(A) of the Code),
whichever of i) and ii), after taking into account applicable federal, state,
and local income taxes and the excise tax imposed by Section 4999 of the Code,
results in the receipt by such Executive on an after­tax basis, of the greatest
portion of the Total Payments. Any determination required under this Section 14
shall be made in writing by the accountant or tax counsel selected by the
Executive. If there is a reduction pursuant to this Section 14 of the Total
Payments to be delivered to the applicable Executive and to the extent that an
ordering of the reduction other than by the Executive is required by Section 9
or other tax requirements, the payment reduction contemplated by the preceding
sentence shall be implemented by determining the “Parachute Payment Ratio” (as
defined below) for each “parachute payment” and then reducing the “parachute
payments” in order beginning with the “parachute payment” with the highest
Parachute Payment Ratio. For “parachute payments” with the same Parachute
Payment Ratio, such “parachute payments” shall be reduced based on the time of
payment of such “parachute payments,” with amounts having later payment dates
being reduced first. For “parachute payments” with the same Parachute Payment
Ratio and the same time of payment, such “parachute payments” shall be reduced
on a pro rata basis (but not below zero) prior to reducing “parachute payments”
with a lower Parachute Payment Ratio. For purposes hereof, the term “Parachute
Payment Ratio” shall mean a fraction the numerator of which is the value of the
applicable “parachute payment” for purposes of Section 280G of the Code and the
denominator of which is the actual present value of such payment.
15.GOVERNING LAW; INTERPRESTATION OF THE AGREEMENT; ARBITRATION.
This Agreement shall be construed and interpreted in accordance with the laws of
the State of California (without giving effect to the choice of law principles
thereof). Executive and the Company acknowledge that each party had an equal
opportunity to review and/or modify the provisions set forth in this Agreement.
Thus, in the event of any misunderstanding, ambiguity or dispute concerning this
Agreement’s provisions or their interpretation, no rule of construction




--------------------------------------------------------------------------------





shall be applied that would result in having this Agreement interpreted against
either party. The language of all parts in this Agreement shall be construed as
a whole, according to fair meaning, and not strictly for or against any party.
The headings provided in boldface are inserted for the convenience of the
parties and shall not be construed to limit or modify the text of this
Agreement. The Parties agree that any disputes concerning, relating to, or
arising out of this Agreement or its interpretation, Executive’s employment with
or termination from the Company, or any other dispute between the Parties
(except as excluded pursuant to this Section), shall be resolved by arbitration
in accordance with the Company’s arbitration policy as may be in effect from
time to time. Notwithstanding the foregoing, Executive and the Company
understand and agree that nothing shall prevent the Company from seeking and
obtaining injunctive relief in federal or state court (or any court
corresponding to Executive’s residence) in the event of a breach or threatened
breach of any of Executive’s obligations under Section 7 of this Agreement.
16.COMPLETE AGREEMENT.
This Agreement embodies the entire agreement and understanding of the Parties
hereto with regard to the matters described herein and supersedes any and all
prior and/or contemporaneous agreements and understandings, oral or written,
actual or alleged, between said Parties regarding such matters, including
without limitation concerning Executive’s compensation arrangements or other
terms and conditions of employment (if any), and any actual or alleged prior
employment agreements with or involving the Company or any of its affiliates.
This Agreement cannot be amended, modified, supplemented, or altered except by
written amendment signed by Executive and another authorized officer of the
Company.
17.SEVERABILITY/REFORMATION.
Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law. If any provision of
this Agreement is found by a court of competent jurisdiction to be unreasonable
or otherwise unenforceable, it is the purpose and intent of the parties that any
such provision be deemed modified or limited so that, as modified or limited,
such provision may be enforced to the fullest extent possible. If any provision
of this Agreement is held to be prohibited by or invalid under applicable law
(notwithstanding any attempted modification or limitation pursuant to the
preceding sentence), such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
18.SURVIVAL.
Except as provided in Section 8(a) above, the provisions of Section 2 and of
Sections 7 through 11 and 13 through 18 (inclusive) of this Agreement shall
survive any expiration of the Employment Term and any termination of Executive’s
employment at any time (whether during or after the Employment Term) by either
party with or without Cause, and shall not be limited or discharged by any
alleged breach or misconduct on the part of the Company.






--------------------------------------------------------------------------------







19.MISCELLANEOUS.
This Agreement may be executed in two or more counterparts, or by facsimile
transmission, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. The headings
contained in this Agreement are for reference purposes only, and shall not
affect the meaning or interpretation of this Agreement.
ACCEPTED AND AGREED:


Ross Levinsohn    Tribune Interactive, LLC




/s/ Ross Levinsohn     By: /s/ Cindy J. Ballard
Name: Cindy J. Ballard
Its: Chief Human Resource Officer    
Date: August 21, 2017     Date: August 21, 2017








--------------------------------------------------------------------------------






EXHIBIT A


“Change in Control” means the occurrence of the following events:
the consummation of a merger, consolidation, or other reorganization of tronc,
Inc. (the “Company”) or Tribune Interactive, LLC with or into (a “Business
Combination”), the sale of securities representing a majority of the voting
equity securities of the Company or Tribune Interactive, LLC in a tender offer,
equity placement, or other transaction, or the sale of all or substantially all
of the Company or Tribune Interactive, LLC business and/or assets as an entirety
to (“Sale”), one or more entities that are not subsidiaries or affiliates of the
Company; unless immediately following such Business Combination or Sale, (i) 50%
or more of the total voting power of (x) the entity resulting from such Business
Combination or the entity that has acquired all or substantially all of the
business or assets of the Company or Tribune Interactive, LLC in a Sale (in
either case, the “Surviving Company”), or (y) if a Sale, the ultimate parent
entity that directly or indirectly has beneficial ownership of sufficient voting
securities eligible to elect a majority of the board of directors (or the
analogous governing body) of the Surviving Company (the “Parent Company”), is
represented by the outstanding common voting securities of the Company or
Tribune Interactive, LLC, that were outstanding immediately prior to such
Business Combination or Sale (or, if applicable, is represented by shares into
which the outstanding common voting securities of the Company or Tribune
Interactive, LLC were converted or exchanged pursuant to such Business
Combination or Sale), (ii) no Person or entity is or becomes the Beneficial
Owner, directly or indirectly, of more than 50% of the total voting power of the
outstanding voting securities eligible to elect members of the board of
directors (or the analogous governing body) of the Surviving Company (if a
Business Combination) or the Parent Company (if a Sale), and (iii) at least a
majority of the members of the board of directors (or the analogous governing
body) of the Surviving Company (if a Business Combination) or the Parent Company
(if a Sale) following the consummation of the Business Combination or Sale were
members of the board of directors (or the analogous governing body) at the time
of such board’s approval of the execution of the definitive agreement providing
for such Business Combination or Sale or recommendation or approval of such
tender offer, equity placement, or other transaction (terms capitalized but not
otherwise defined in this subsection have the meaning set forth in the tronc,
Inc. 2014 Omnibus Incentive Plan).


“Good Reason” means one or more of the following events:
(a)    a reduction in the Base Salary, Sign On Bonus, or Target Bonus;
(b)    a failure by the Company to pay Executive in accordance with the terms of
this Agreement;


A-1

--------------------------------------------------------------------------------





(c)    a material diminution or adverse change in Executive’s title, duties,
authority, responsibilities, reporting line or positions without Executive’s
prior written consent; or a permanent relocation more than 10 miles from the Los
Angeles Times’ current office without Executive’s prior written consent; or
(d)    in the case of a Change in Control, Executive either i) does not receive
an offer of employment from the Surviving Company or Parent Company thereof or
ii) receives such an offer of employment from the Surviving Company or Parent
Company thereof but such offer of employment (x) does not provide at least the
same Base Salary and at least other compensation and benefits substantially
comparable in the aggregate to those the Executive had immediately prior to the
Change in Control or (y) requires the Executive to locate Executive more than 10
miles from the Company’s office from which Executive was based immediately prior
to the Change in Control;
provided, however, that to constitute Good Reason, Executive prior to resigning
for Good Reason shall give written notice to the Company of the facts and
circumstances claimed to provide a basis for such resignation not more than
thirty (30) days following Executive’s knowledge of such facts and
circumstances, and, if curable, the Company shall have thirty (30) days after
receipt of such notice to cure such facts and circumstances (and if so cured,
then Executive shall not be permitted to resign with Good Reason in respect
thereof). Any resignation with Good Reason shall be communicated to the Company
by written notice, which shall include Executive’s date of termination of
employment which shall be a date at least ten (10) days after delivery of such
notice and the expiration of such cure period and not later than 60 days
thereafter.








A-2